Exhibit13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Starfield Resources Inc. (the “Company”) on Form 20-F for the year ended February 28, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned in his capacity and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date:September 26, 2011 /s/ ANDRÉ J. DOUCHANE Name: André Douchane Title: Chief Executive Officer (Principal Executive Officer)
